     Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 1 of 9



 1   Counsel listed on signature page
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12   NIANTIC, INC., a Delaware corporation,     Case No. 4:19-cv-03425 JST
13                 Plaintiff,                   JOINT STIPULATION TO EXTEND
                                                CASE DEADLINES
14          v.
15   GLOBAL++, an unincorporated association;   Judge: Honorable Jon S. Tigar
     RYAN HUNT, a.k.a. “ELLIOTROBOT,” an
16   individual; IT HAVEN INC., a foreign
     corporation; MATTHEW JOHNSON, an
17   individual; HLP TECH, LLC, a Missouri
     limited liability company; MATTHEW
18   RAGNARSON, an individual;
     MANDY JOHNSON, an individual;
19   MANDY LOMBARDO, an individual;
     ALEN HUNDUR, a.k.a. “IOS N00B,” an
20   individual; APPHAVEN, an unincorporated
     association; RAJESHWAR GHODERAO, an
21   individual; and DOES 1-20,
22                 Defendants.
23

24

25

26

27

28

                                                              JOINT STIPULATION TO EXTEND
                                                                   CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 2 of 9



 1          Pursuant to Civil Local Rules 6-2 and 7-12, it is hereby stipulated between and among
 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt, Matthew Johnson, Alen Hundur,
 3   IT Haven Inc., HLP Tech LLC, and Global++ (“Defendants”) (collectively, the “Parties”), by
 4   their respective counsel, as follows:
 5          WHEREAS, the Parties had a mediation session with the court-appointed Early Neutral
 6   Evaluator Daralyn Durie on September 9, 2020 and are optimistic that they are close to reaching
 7   a settlement;
 8          WHEREAS, Evaluator Durie has scheduled another mediation session between the
 9   Parties for September 16, 2020;
10          WHEREAS, the Expert Disclosure deadline is currently set for September 14, 2020 and
11   the Fact Discovery Cut-off deadline is currently set for September 30, 2020;
12          WHEREAS, the Parties believe a two-week extension on case deadlines would enable
13   them to focus on reaching a settlement at the mediation session next week;
14          WHEREAS, Evaluator Durie supports the Parties’ requested extension;
15          WHEREAS, pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time
16   modifications in the case, whether by stipulation or Court order”:
17          a.       On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for preliminary
18   injunctive relief was vacated. See Dkts. 15, 20.
19          b.       On July 11, 2019, the Initial Case Management conference was rescheduled from
20   September 12, 2019 to September 30, 2019. See Dkts. 9, 23.
21          c.       On July 12, 2019, the Parties stipulated to an extension of time, to and including
22   July 17, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 24.
23          d.       On July 18, 2019, the hearing on Niantic’s motion for preliminary injunctive
24   relief was continued until August 8, 2019. See Dkt. 28.
25          e.       On July 19, 2019, the hearing on Niantic’s motion for preliminary injunctive
26   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September 4,
27   2019. See Dkts. 26, 30. At that time, the Court also ordered Defendants to file an opposition to
28   Niantic’s motion for preliminary injunctive relief by July 31, 2019 and ordered Niantic to file a
                                                        -1-
                                                                          JOINT STIPULATION TO EXTEND
                                                                               CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 3 of 9



 1   reply in support of its motion for preliminary injunctive relief by August 7, 2019. See Dkts. 7,
 2   30.
 3          f.      On August 2, 2019, the Parties stipulated to an extension of time, to and including
 4   August 14, 2019, for Niantic to file its reply in support of its motion for preliminary injunctive
 5   relief. See Dkts. 34, 36.
 6          g.      On August 7, 2019, the hearing on Niantic’s motion for preliminary injunctive
 7   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September
 8   11, 2019. See Dkt. 37.
 9          h.      On October 10, 2019, the Parties stipulated to an extension of time, to and
10   including October 24, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 61.
11          i.      On October 25, 2019, the hearing on Defendants’ motion to lift the preliminary
12   injunction was rescheduled from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.
13          j.      On November 5, 2019, pursuant to the Parties’ stipulation, the Court extended the
14   deadline for Niantic to file an opposition to Defendants’ motion to lift the preliminary injunction
15   from November 7, 2019 to and including November 19, 2019 and extended the deadline for
16   Defendants to file a reply in support of their motion to lift the preliminary injunction from
17   November 14, 2019 to and including December 4, 2019. See Dkt. 68. At that time, the Court also
18   rescheduled the hearing date on Defendants’ motion to lift the preliminary injunction from
19   December 4, 2019 to January 29, 2020. See id.
20          k.      On November 18, 2019, the Court rescheduled the hearing on Niantic’s combined
21   motion to dismiss and motion to strike from January 22, 2020 to January 29, 2020. See Dkts. 69,
22   70.
23          l.      On November 27, 2019, pursuant to the Parties’ stipulation, the Court extended
24   the Early Neutral Evaluation (“ENE”) deadline to February 6, 2020. See Dkt. 76.
25          m.      On December 4, 2019, pursuant to the Parties’ stipulation, the Court extended the
26   deadline for Defendants to respond to Niantic’s combined motion to dismiss and motion to strike
27   to December 30, 2019. See Dkt. 77.
28
                                                       -2-
                                                                        JOINT STIPULATION TO EXTEND
                                                                             CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 4 of 9



 1          n.      On January 21, 2020, the Court vacated the hearing on Defendants’ motion to lift
 2   the preliminary injunction. See Dkt. 82.
 3          o.      On January 29, 2020, the Court extended the ENE deadline to February 14, 2020
 4   and vacated the case management conference that was previously scheduled for February 4,
 5   2020. See Dkt. 90.
 6          p.      On February 6, 2020, pursuant to the Parties’ stipulation, the Court extended the
 7   ENE deadline to March 12, 2020. See Dkt. 97.
 8          q.      On February 7, 2020, the Court granted the Parties’ joint proposed scheduling
 9   order setting deadlines for Niantic to file a stipulation to file the amended complaint by February
10   7, 2020, for Defendants to respond to the amended complaint by February 28, 2020, and for
11   Defendants to file a motion to compel arbitration by March 13, 2020. See Dkts. 99, 100.
12          r.      On March 10, 2020, the Court granted the Parties’ stipulation extending the
13   deadline for Niantic to file an opposition to Defendants’ partial motion to dismiss Niantic’s
14   amended complaint. See Dkt. 114.
15          s.      On March 17, 2020, the Court vacated the hearing on Defendants’ partial motion
16   to dismiss Niantic’s amended complaint. See Dkt. 116.
17          t.      On April 28, 2020, the Court granted the Parties’ stipulation to stay the case and
18   extended certain case deadlines. See Dkt. 122.
19          u.      On May 18, 2020, the Court granted the Parties’ stipulation to extend the expert
20   disclosure deadline. See Dkt. 124.
21          v.      On July 14, 2020, the Court granted the Parties’ stipulation to extend case
22   deadlines. See Dkt. 127.
23          NOW, THEREFORE, the Parties respectfully request that the Court grant this joint
24   stipulation and order that all deadlines in this action shall be extended by two weeks (with
25   exceptions required to maintain the currently scheduled trial date), as shown in the table below.
26

27

28
                                                      -3-
                                                                       JOINT STIPULATION TO EXTEND
                                                                            CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 5 of 9



 1              EVENT                        DEADLINE      PROPOSED DEADLINE
 2   Expert disclosure deadline      September 14, 2020    September 28, 2020

 3   Fact discovery cut-off          September 30, 2020    October 14, 2020
 4   Expert rebuttal                 October 8, 2020       October 22, 2020
 5   Motions to compel fact          October 15, 2020      October 29, 2020
 6   discovery

 7   Expert discovery cut-off        November 5, 2020      November 19, 2020

 8   Deadline to file dispositive    November 18, 2020     December 2, 2020
     motions
 9
     Dispositive motion              December 16, 2020     December 30, 2020
10   oppositions due
11
     Dispositive motion replies      December 30, 2020     January 13, 2021
12   due

13   Pretrial conference statement   February 16, 2021     February 16, 2021
     due
14
     Pretrial conference             March 12, 2021        March 12, 2021
15

16   Trial                           March 29, 2021        March 29, 2021

17

18           IT IS SO STIPULATED.

19

20

21

22

23

24

25

26

27

28
                                                  -4-
                                                          JOINT STIPULATION TO EXTEND
                                                               CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 6 of 9



 1   Dated: September 11, 2020                 Respectfully Submitted,
 2                                             POLSINELLI LLP
 3

 4                                             /s/ Fabio E. Marino
                                        By:    Fabio E. Marino
 5
                                               FABIO E. MARINO (SBN 183825)
 6                                             fmarino@polsinelli.com
                                               REBECCA B. HORTON (SBN 308052)
 7                                             rhorton@polsinelli.com
                                               JOSHUA L. RAYES (SBN 316208)
 8                                             jrayes@polsinelli.com
                                               PHILLIP J.R. ZEECK (Admitted PHV)
 9                                             pzeeck@polsinelli.com
                                               POLSINELLI LLP
10                                             Three Embarcadero Road, Ste. 2400
                                               San Francisco, CA 94111
11                                             T: 650-461-7700
                                               F: 650-461-7701
12
                                               Attorneys for Defendants
13                                             RYAN HUNT, ALEN HUNDUR,
                                               MATTHEW JOHNSON, HLP TECH,
14                                             LLC, IT HAVEN INC., and GLOBAL++
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -5-
                                                          JOINT STIPULATION TO EXTEND
                                                               CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 7 of 9



 1   Dated: September 11, 2020                 Respectfully Submitted,
 2                                             PERKINS COIE LLP
 3

 4                                             /s/ Ryan Spear
                                        By:    Ryan Spear
 5
                                               TODD M. HINNEN (Admitted PHV)
 6                                             thinnen@perkinscoie.com
                                               RYAN SPEAR (Admitted PHV)
 7                                             rspear@perkinscoie.com
                                               PERKINS COIE LLP
 8                                             1201 Third Ave., Ste. 4900
 9                                             Seattle, WA 98101
                                               T: 206-359-8000
10                                             F: 206-359-9000

11                                             JULIE E. SCHWARTZ (SBN 260624)
                                               jschwartz@perkinscoie.com
12                                             PERKINS COIE LLP
                                               3150 Porter Drive
13
                                               Palo Alto, CA 94304-1212
14                                             Tel: 650-838-4300
                                               Fax: 650-838-4350
15
                                               Attorneys for Plaintiff
16                                             NIANTIC, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                         -6-
                                                           JOINT STIPULATION TO EXTEND
                                                                CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 8 of 9



 1                              [PROPOSED] ORDER
 2        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   Dated:

 5                                             HONORABLE JON S. TIGAR
                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -7-
                                                       JOINT STIPULATION TO EXTEND
                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 130 Filed 09/11/20 Page 9 of 9



 1                                   SIGNATURE ATTESTATION
 2          Pursuant to Civil L.R. 5.1 and General Order 45, I hereby attest that I have obtained the

 3   concurrence in the filing of this document from all the signatories for whom a signature is

 4   indicated by a “conformed” signature (/s/) within this e-filed document and I have on file records

 5   to support this concurrence for subsequent production for the Court if so ordered or for

 6   inspection upon request.

 7

 8

 9    Dated: September 11, 2020                        /s/ Fabio E. Marino
                                                       Fabio E. Marino
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -8-
                                                                       JOINT STIPULATION TO EXTEND
                                                                            CASE NO. 4:19-cv-03425-JST
